DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Response to Arguments
Regarding the objection to the specification, the examiner continues to believe that amending the current specification would provide clear and apparent antecedent basis for the claim language, as is required by MPEP 608.01(o) and 37 CFR 1.75 (d).  Specifically, how would anyone have any idea where this subject matter came from when reading applicant’s specification? There are numerous references incorporated in applicant’s specification, so someone would have to read the entirety of each of those references to find a single sentence in one of them.  However, after reviewing the cited portion of 37 CFR 1.75(d), it seems as if this is not a requirement and applicant’s arguments are persuasive.  Therefore, the objection is withdrawn. 

In addition, applicant continues to argue that this inflammatory response is not an inherent/implicit/latent effect of the method, but again provides no evidence or reasoning to support this position.  It is particularly emphasized that applicant’s own claim language “as a result of” and “in response to” make it abundantly clear that this response is indeed a result of the previously method steps.  Similarly, applicant’s own specification states “While not being bound to any single theory, Applicants believe that the mechanical effects of the picosecond treatment (e.g., pressure wave effects and/or shockwave effects) illicit the inflammatory response that appears to cause the increase in in fiber density and increase in fiber thickening and/or elongation of elastic fibers in the dermis.”  Furthermore, as pointed out in the final rejection, the examiner has provided numerous prior art references, in addition to pointing to st and 2nd rejections below. 
Applicant argues that the combination of references are silent with regards to LIOB (laser induced optical breakdown) of tissue.  This is not found persuasive.  For clarity, it is emphasized that the photodisruption explicitly taught by the primary reference of Bohler is merely LIOB by a different name.   This is well understood in the art, and to support this position the examiner has included numerous references as evidence.  Specifically, “As used herein, the term photodisruption essentially refers to the conversion of matter to a gas by the laser. The term photodisruption has also been generally referred to as Laser Induced Optical Breakdown (LIOB)”; US 2011/0166557.  See also US 2014/0378955 (Pars 0084-85), US 2009/0069794 to Kurtz (Par 0003); US 2014/0017635 (Par 0018); US 2005/0245915 (Pars 0003 and 0020); US 2008/0051769 (Par 0007), US 2003/0212387 (Par 0004) etc.  In fact, there are hundreds of references that equate LIOB and photodisruption.  So while applicant is correct that the references 
Furthermore, applicant argues that the references in the 103 rejection disclose/focus on different effects or applications (intended uses, e.g. drug delivery, permeability, etc.) of the laser light treatment.  First, it is important to point out that the primary goal of both references (Bohler and Bragagna) is to generate a microporation (which is the exact same goal of applicant, i.e. channel creation).  What these references intend to do with this microporation after they are created, e.g. delivery of drugs/substances through them, is not pertinent/relevant to the current rejection, as applicant’s claims do not preclude such additional effects or intended uses.  Applicant is reminded the transitional phrase “comprising” is open-ended and does not exclude additional, unrecited elements or method steps; MPEP 2111.03.   It is emphasized “where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
If applicant continues to maintain that this inflammatory response is NOT an inherent effect of the previously recited method steps (which the examiner disagrees), the examiner highly recommends explicitly reciting in the claims an active method step that IS responsible for achieving this result.   What method step specifically 
The only difference between the previous 103 rejection (presented in the Final rejection) and the current 103 rejection, is that the examiner has included additional evidentiary references (US 2010/0023003 to Mulholland and US 2011/0166557 to Naranjo-Tackman et al.) to further support the same position. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-23 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

[Claim 21]  As has been made clear throughout prosecution, the examiner has interpreted the limitation “initiating an inflammatory response”, as an inherent effect of the previously recited method steps.  Based on the fact that applicant continues to disagree with this position, the examiner has included a new rejection based on applicant’s position that this is NOT an inherent result.  Under the pretenses that this is not an inherent result, then this limitation is not supported by applicant’s specification.  Specifically, a claim (original or new) may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved; MPEP 2163.03(V). In the case that this inflammatory response is not achieved implicitly/inherently by the picosecond lasers pulses, then it is completely unclear (based on applicant’s specification) as to what does achieve this result.  What else is required?
[Claims 29 and 30] These claims have similar issues to claim 21 above, as it is not clear, based on the specification, HOW this result is achieved. 
[Claim 31] The limitation “sparing thermal injury to the dermis in region where inflammatory response is initiated in the dermis” is considered new matter as it is completely unclear where/how applicant has possession of such a step.  This appears 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 21] Based on applicant’s arguments insisting that “initiating an inflammatory response in dermis AS A RESULT of LIOB injury to one or more treatment regions” is not an inherent/implicit/latent result of the previously applied method steps, even though this statement completely contradicts the claim language, the examiner contends that this limitation is indefinite.
First, if it’s not a result, why do they claims specifically spell out that it is.  Taking it a step further, the picosecond laser causes the cavitation bubble/LIOB response, and this LIOB results in an inflammatory result.  IF this is not the case, why do the claims say otherwise? 

[Claims 29-31] These claims have similar issues to claim 21, as it is unclear what method step(s) is/are required to achieve these results/effects.  Therefore, the scope is unclear and indefinite. 

Claims 21-23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the active method steps that provide the inflammatory response (specifically recited in claims 21 and 29-31).  As pointed out above, applicant purports that this inflammatory response is not an inherent effect of the previously recited method steps.  If this is the case, then applicant has failed to specifically claim what method steps achieve this essential result. 

	To summarize the rejections above that are based on the “inflammatory response” limitation, the examiner contends that EITHER this limitation is directed to an inherent/implicit/latent/natural result/effect of the previously recited method steps OR st and 2nd rejections to cover the position/interpretation of applicant that this is not an inherent/implicit result of the previously recited method steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-23 and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0255034 to Bohler et al. in view of US 2008/0208104 to Bragagna et al., as evidenced by US 2005/0049582 to DeBenedictis OR the NPL “Immune Response” OR US 2010/0023003 to Mulholland AND US 2011/0166557 to Naranjo-Tackman et al.
[Claims 21 and 26] Bohler discloses a method for tissue treatment (Abstract) to elicit an inflammatory response in the dermis using laser induced optical breakdown (inherent effect of the method steps), comprising: generating a first picosecond light pulse using a picosecond laser apparatus (laser source 7); transmitting the first picosecond light pulse (pulse time of 100 microseconds to 0.1 picoseconds; Par 0101) to optics (8, Fig. 2a; Par 0109); directing a first plurality of picosecond light pulses (4a-4d; Fig. 2a) from the optics to a first plurality of treatment regions (individual pores 2a-2f; Figs 2 and 3a-3e) in the epidermis (both the stratum corneum 1a and the epidermis 1b, Figs. 1 and 2, are considered the epidermis, as the stratum corneum is defined as the outermost layer of the epidermis), wherein each such treatment region is ablated to form a first cavitation bubble therein (“A first shot of the laser beam 4 causes an individual pore 2 with a lower end 3a.” Par 0095, Fig. 1) in response to a first LIOB injury (photodisruption/plasma generation, as discussed in Pars 0031, 0034, 0099 and 0102; the claimed LIOB and cavitation bubble is merely the ablation volume resulting from the picosecond laser pulses, see Pars 0035-36 of applicant’s own specification.  To further support this position that photodisruption and LIOB are equivalents, see Par 0031 of Naranjo-Tackman) to each such treatment region; generating a second 
With regards to the picosecond pulse duration, the examiner contends that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  Bohler specifically discloses a range for the pulse duration that includes picosecond pulses.  Furthermore, Bohler discloses choosing laser operational parameters that achieve photodisruption (Par 0099) and -12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose a pulse width in the picosecond range, including from about 260 picoseconds to 900 picoseconds, as Bohler’s invention clearly encompasses/envisions the use of such pulse durations and explicitly teaches the same desired results as applicant, i.e. photodisruption of tissue (Par 0102).
With regards to the limitation of a lens array, Bohler generically teaches “optics 8 which guide the laser beam 4 into a plurality of fiberoptics 8h, thereby splitting up the laser beam 4 into a plurality of individual laser beams 4a, 4b, 4c, 4d.” (Par 0109), but fails to explicitly teach that the optics is a lens array.  Bragagna discloses a very similar microporator device (Figs. 2e and 2f) where the embodiment shown in Fig. 2f includes an array of micro lenses (8 and 8f) to separate/split the beam into a plurality of individual laser beams (4a-4d; Par 0107).  Therefore, it would have been obvious to one of ordinary skill in the art to use a lens array, as taught Bragagna, for the generic optics taught by Bohler as a known way to separate/split a single beam into a plurality of individual treatment beams, specifically to create a microporator that is cheap to manufacture, as taught by Bragagna (Par 0107). 
As discussed above, the examiner takes the position that the claimed inflammatory response is merely a natural/inherent response that tissue has to injury/damage.  DeBenedictis (202, Fig. 2; Pars 0007-8), “Immune Response” NPL (inflammatory response section) and Mulholland (Par 0006) provides explicit support for the examiner’s position of inherency, i.e. that an inflammatory response is the body’s natural response to injury/damage of any kind.  Since Bohler explicitly teaches 
Furthermore, Bohler teaches using pulses in the disclosed range; therefore these same pulses will inherently provide the same effect in tissue.  Furthermore, it’s abundantly clear that the LIOB injury claimed/disclosed by applicant is equivalent to the photodisruption disclosed by Bohler; see Par 0031 of Naranjo-Tackman.  Specifically, Bohler discloses plasma formation (Par 0031) which is what happens when a pulse exceeds the LIOB threshold (according to Par 0050 of applicant’s PGPub); this is interpreted as LIOB injury consistent with applicant’s specification.  Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
[Claims 22, 23 and 28] Bohler teaches repeatedly applying laser pulses, specifically a third and fourth pulse to the same location, to create third (3c) and fourth (3d) cavities that continually form a deeper channel/pore (2, Fig. 1; Par 0095), i.e. each pulse increasing the depth of the channel/pore (Pars 0060-61). As seen in the figures and discussed in relation to the depth of the pore, it is clear that the channel is formed in the z-direction. 
[Claim 25] Both Bohler and Bragagna discloses focusing the laser beam onto/into the tissue; see Pars 0060 and 0097 of Bohler and 0009, 0035, 0086, 0089, 0120 and Claim 4 of Bragagna.  In the embodiment of the lens array, it is clear that the each lens comprises a foci in order to focus the laser beam into/onto the tissue.  

[Claim 27] Bohler discloses a controller (Par 0059) and adjusting parameters, including pulse duration, to achieve desired results (Pars 0099, 0101-102).  The claimed ratio change is merely an inherent result of tuning/adjusting/controlling the pulse duration. 
[Claims 29-30] These claim limitations are considered an implicit/inherent result of the previously recited method claims, as admitted by applicant themselves (US 2015/0080863; Par 0159).
 [Claim 31] As shown in Fig. 1b and explained in Par 0102, the portion of dermis that has “no tissue effect” is considered “sparing from thermal injury”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792